IN THE COURT OF APPEALS OF IOWA

                                    No. 17-2098
                               Filed March 21, 2018


IN THE INTEREST OF M.P., C.P., N.C., and E.C.,
Minor Children,

P.K., Mother,
       Appellant.



       Appeal from the Iowa District Court for Linn County, Susan F. Flaherty,

Associate Juvenile Judge.



       A mother appeals a juvenile court order in a child-in-need-of-assistance

proceeding removing her children from her physical custody. AFFIRMED.



       Carla G. Pearson of Pearson Law P.C., Cedar Rapids, for appellant

mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Julie G. Trachta of Linn County Advocate, Inc., Cedar Rapids, guardian ad

litem for minor children.




       Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                        2


MULLINS, Judge.

      A mother appeals a juvenile court order in a child-in-need-of-assistance

proceeding removing her children from her physical custody. In her petition on

appeal, the mother fails to provide any substantive argument to support her

cause. She vaguely questions “[w]hether or not the department used reasonable

efforts to prevent the removal of the children” and “[w]hether or not the

department considered [her] disability in providing services under the ADA.” Her

argument is limited to her statement that she “disagrees with the finding that

reasonable efforts have been made to alleviate the need for out of home

placement.” Her failure to make a specific argument on appeal rather than a

general claim waives error. See In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (“A

broad, all encompassing argument is insufficient to identify error in cases of de

novo review.”). Furthermore, the mother has failed to state where in the record

she objected to the services offered or requested additional services; she merely

states “[t]he issue was preserved by testimony presented at the trial that services

were reduced before removal.” Error has therefore not been preserved. Cf. In re

L.M.W., 518 N.W.2d 804, 807 (Iowa Ct. App. 1994). Accordingly, we affirm.

      AFFIRMED.